Citation Nr: 1145276	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  05-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher rating for post traumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 26, 2007.

3.  Entitlement to a TDIU from January 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.  

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from an October 2004 rating decision, in which the RO granted service connection for PTSD and assigned an initial 30 disability rating, effective April 29, 2004.  The Veteran appealed for a higher initial rating.  In August 2008, the RO issued another rating decision, in which granted the Veteran a temporary total rating (TTR) based on hospitalization for PTSD under the provisions of 38 C.F.R. § 4.29, from November 26, 2007 through December 31, 2007, and assigned a 30 percent disability rating for PTSD, effective January 1, 2008.  

The case was remanded for additional development, to include consideration of entitlement to a TDIU, in November 2009.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a January 2011 rating decision, the disability rating for PTSD was increased to 70 percent, effective January 1, 2008.  As the maximum schedular rating for PTSD was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

There is some question as to whether the directives of the Board's November 2009 remand have been entirely completed in this case.  However, in light of the Board's fully favorable decision to the Veteran granting him a TDIU from January 1, 2008, the matter of compliance with the prior remand is rendered moot with regard to this particular issue on appeal.

The issues of entitlement to a higher rating for PTSD, currently rated as 70 percent disabling, and for a TDIU prior to November 26, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From January 1, 2008, the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

From January 1, 2008, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's contends that his service-connected PTSD renders him unemployable and therefore he is entitled to a TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when, if there is only one disability, the disability is rated as 60 percent or more; or when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not excess the amount established by the U. S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In his October 2005 substantive appeal, the Veteran indicated that he was unemployable due to his PTSD.  At that time, the Veteran's service-connected disabilities were: PTSD, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated 0 percent disabling; for a combined disability rating of 40 percent, effective April 24, 2004.  See 38 C.F.R. § 4.25.

During the course of this appeal, in August 2008, the RO issued another rating decision, in which granted the Veteran a TTR based on hospitalization for PTSD, from November 26, 2007 through December 31, 2007.  Subsequently, the Veteran's disability rating for PTSD was increased to 70 percent disabling, which together with his ratings for tinnitus and bilateral hearing loss resulted in a combined disability rating of 70 percent, effective January 1, 2008.  Id.

Thus, given that the Veteran had one service-connected disability-PTSD-rated more than 40 percent with a combined rating of 70 percent, the Veteran has met the schedular requirements for a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a), since January 1, 2008.

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it would be impossible for the average person to secure or to follow a substantially gainful occupation.  The Board emphasizes that entitlement to a TDIU is limited to consideration of service-connected disabilities.  

An August 2003 VA outpatient initial psychiatric evaluation report reflects that, after he finished high school, the Veteran joined the military and served in the Army until January 1970.  After coming back from Vietnam, he was not able to have a steady job and had significant problems with people, especially authority figures; that his longest job was in Montana for two years working on the railroad; and that, prior to that, he had odd jobs and currently worked off and one as a carpenter.  He was unemployed and was supported by his wife, who was working as a manager of an antique shop.  At an October 2003 VA psychiatrist's generic medication review, the Veteran reported that he was working occasionally in an antique shop.  

During a September 2004 VA PTSD examination, the Veteran reported that he was currently employed part time at an antique shop which his wife managed, earning about $5,000 in the past year.  The Veteran stated that he was last gainfully employed for a couple of years in the mid-1970s as a laborer, working in Montana on the railroad.  However, he left that job and has not been able to maintain steady gainful employment since that time.  The Veteran has also worked as a carpenter and characterized himself as an all-around handyman.  He reportedly was able to meet his financial obligations with his wife's financial assistance.  

Attached to his October 2005 substantive appeal was a printout from the Social Security Administration for tax year 2002, showing that he had no taxable income from 1984 through 1993 and in 1995 and, except for earnings of $8,683 in 2001, his annual taxable income in 1994 and from 1996 through 2002 was less than $5,100.  At the time of an April 2005 VA outpatient visit, a VA physician indicated that the Veteran was productive but currently held no job.  During an October 2007 VA mental health visit, the Veteran reported that it became especially difficult to maintain work between 1980 and 1990 and that he did some repair of antique furniture for his wife's store.  On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in May 2010, the Veteran indicated that he had a high school education and that his last full-time job was in the early 1980s, after which he was self-employed doing part-time work as a handyman.  He currently was not employed, noting that he left his last job/self-employment because of his PTSD for which he was seen monthly at the Gaylord, Michigan VA outpatient clinic.  

In a May 2010 statement, a psychologist indicated that he had known the Veteran since the early 1970s soon after he came back from Vietnam; that the Veteran was a skilled carpenter capable of very good work; and that he had hired the Veteran for several construction projects at homes that he owned.  He added, however, that at this time, he would no longer offer the Veteran employment because of his alcoholism, which is a safety hazard on the job and affects the quality of his work.  This psychologist did not believe that the Veteran was conventionally employable at this point in his life, adding that the Veteran's Vietnam experience materially contributed to his difficulty with authority and his drinking habits and had resulted in the Veteran's current condition. 

In compliance with the Board's remand, the Veteran was afforded an examination in June 2010.  At that examination, he reported that he had been unemployed for more than two years, that even before that he had a very poor job history, and that he wanted an increased rating for his PTSD because he was not working.  He also reported that he had trouble keeping jobs in the past because of his problems with moodiness and irritability.  The VA examiner noted that the Veteran was mainly staying home and that he was going through financial problems.  The examiner added that, with his symptoms of PTSD and lack of skills, it would be very difficult for the Veteran to get any gainful employment in the future.  At that time, the Veteran had moderately severe symptoms of PTSD and had been unemployed for the last two years.  The examiner opined that it was unlikely that he could get any gainful employment at this age with his PTSD symptoms, adding that the Veteran's PTSD symptoms did not show any improvement since the last VA examination.  

An addendum opinion was sought to determine whether the Veteran was unemployable solely due to symptoms of PTSD without consideration of the Veteran's age.  In a March 2011 opinion, the Veteran's electronic VA treatment records and the claims file was reviewed by a VA psychologist, who noted the June 2010 VA examiner's opinion and that an November 4, 2010 VA clinical contact note reflects that the Veteran continued to manifest moderately severe symptoms of PTSD and severe symptoms of depression.  The Veteran's employment history was very inconsistent and further complicated by poor social interaction, residual anger management concerns, unresolved mood disturbance, and limited capacity for sustained attention/concentration.  Despite ongoing psychiatric care, symptom severity had demonstrated minimal, if any, improvement, adding that the Veteran had actually completed the PTSD residential treatment program at the North Chicago VA Medical Center (VAMC) in 2007, with poor therapeutic response.  Based on the available evidence, and considering that he had not himself interviewed the Veteran, it was this psychologist's opinion that the Veteran's previously identified unemployability status is caused by or a result of his service-connected PTSD and that age should not be a deciding factor in these matters.

In a March 2011 statement received in June 2011, a private psychologist indicated that she has seen the Veteran in therapy focused on coping with symptoms and managing daily living while contending with lack of concentration and focus on approximately a weekly basis since November 2010.  He suffers from PTSD symptoms which include hypervigilance, insomnia, weight loss, nightmares, depression, anxiety, intrusive thoughts, guilt, flashbacks, exaggerated startle response and agitation.  This psychologist indicated that the Veteran's depression rendered it impossible for him to function in a regular employment situation, leaving him ill-equipped to make living.  She added that the Veteran had previously made a meager living working with his hands, which included the use of power tools, but given his difficulty with concentration and focus, it was not advisable for him to use power tools.  Further, his flashbacks which are of a hallucinatory nature would make it impossible for the Veteran to maintain employment.  Finally, she concluded that she was aware that the Veteran had applied for an unemployability determination and that she believed this to be an appropriate request and that the determination is warranted, noting that his Global Assessment of Functioning (GAF) score is currently 35. 

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted from January 1, 2008.  The Board has given consideration to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The Board notes that there are several medical opinions addressing the impact upon employability of the Veteran's service-connected PTSD and the medical evidence of record suggests that, since January 1, 2008, he has been unemployable due solely to his service-connected PTSD symptoms.  The evidence in this case presents pertinent medical findings concerning the overall impact upon employability of the Veteran's PTSD.  Moreover, since 2007, it appears that, when employed, the Veteran was in the equivalent of a protected environment such as a family business or sheltered workshop, as he worked part-time in an antique shop managed by his wife.  Given the above facts concerning the Veteran's education (finished high school) and work experience, and the medical opinions of record, the Board believes that resolving reasonable doubt in the Veteran's favor permits a finding that he has been unable to perform employment consistent with his education and work experience due to his service-connected PTSD since January 1, 2008.

Given the Veteran's level of education and work experience, the Board believes that a reasonable doubt exists as to whether the Veteran can engage in any type of gainful employment.  Thus, resolving all benefit of the doubt in the Veteran's favor, the Board must conclude the Veteran has been unemployable due to his service-connected PTSD since January 1, 2008.  38 U.S.C.A. § 5107(b).  Under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of individual unemployability from January 1, 2008, the satisfaction of VCAA requirements is rendered moot.  Nevertheless, the Board notes that, since the issue decided herein on appeal is a downstream issue from that of service connection (for which VCAA letters were duly sent in August 2004), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Even so, the Board notes that an April 2010 VCAA letter informed the Veteran of the information needed to substantiate entitlement to a TDIU and that letter, along with a March 2006 letter, notified him of the requirements necessary to establish a disability rating and an effective date in accordance with the holding in Dingess).  Id.


ORDER

From January 1, 2008, entitlement to TDIU is warranted.  To this extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.   


REMAND

In compliance with the Board's November 2009 remand, in an April 2010 letter, the AMC provided the Veteran with a VA Form 21-8940 and VCAA-compliant notice of what information is necessary to establish entitlement to a TDIU; and asked the Veteran to indicate whether he was receiving SSA benefits and to identify VA and non-VA healthcare providers, who have treated him for mental health complaints since January 2008.  Although the Veteran filled out and returned a VA Form 21-8940, he did not respond to the inquiries about SSA benefits and/or healthcare providers.  Even so, the AMC contacted SSA and received a response in February 2011, stating that there were no medical records for the Veteran as he had not filed for disability benefits or he had filed for disability benefits but no medical records were obtained.   

Moreover, the Board observes that the Veteran has received significant VA treatment for his PTSD; however, it appears that all corresponding reports may not be in the claims file.  In this regard, the Board notes that the Veteran and VA examination reports/addendum opinion reflect that he has received ongoing treatment for PTSD at the Gaylord, Michigan VA outpatient clinic; however, only records from November 2002 to May 6, 2005 and from October 4, 2007 to January 10, 2008 are associated with the record.  Therefore, the AMC/RO should obtain any missing VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Similarly, in a May 2011 statement, the Veteran's private psychologist reported that she had been seeing the Veteran since November 2010.  No private treatment records have been associated with the claims file.  Accordingly, on remand, the Veteran should be asked to sign authorization for release of private treatment records from Old Town Psychological Services in Traverse, Michigan.  Id.

In its remand, the Board also instructed the VA examiner to provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's PTSD, as well as any fluctuations in the severity of this disorder since April 2004, the date of receipt of his claim for service connection.  However, neither the June 2010 VA examiner nor the March 2011 VA psychologist discussed any fluctuations in the severity of the Veteran's PTSD since April 2004, to include at what point in time his symptoms became so severe so as to render him unable to secure or to follow a substantially gainful occupation.  Finally, the supplemental statement of the case (SSOC) issued in June 2011 did not address entitlement to a TDIU nor the May 2011 private psychologist's statement received prior to the transfer of a case to the Board.  When evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31(2011) unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a) (2011).  There is no legal authority for a claimant to waive, or the AMC/RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2011).  As such, the appeal must be returned to the AMC/RO for consideration of the additional evidence and consideration of a TDIU prior to November 26, 2007.

The Court has indicated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board regrets further delay, the case must be returned for remedial action for an examiner to discuss any fluctuations in the severity of the Veteran's PTSD since April 2004, to include at what point in time his symptoms became so severe so as to render him unable to secure or follow a substantially gainful occupation.  The Board finds that obtaining another VA medical opinion, which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale, is needed in order to more fully address the higher rating and TDIU issues remaining on appeal.

Lastly, the Board finds that the Veteran's higher rating claim is inextricably intertwined with the TDIU issue.  Therefore, adjudication of the TDIU issue remaining on appeal must be deferred pending completion of the additional evidentiary development outlined above, since the outcome of the PTSD claim may impact the eventual determination on the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal, specifically including records from the Saginaw VAMC and the Gaylord VA outpatient clinic, dated between May 6, 2005 and October 4, 2007 and since January 10, 2008.

2.  The AMC/RO should request that the Veteran identify any non-VA healthcare providers who have treated him for mental health complaints since April 2004 and sign authorization for release of information (including the names, locations, and approximate dates), in particular for Old Town Psychological Services of Traverse City, Michigan, since November 2010.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, to the extent possible, the claims file should be returned to the examiner who conducted the June 2010 PTSD examination or who provided the March 2011 addendum opinion.  If neither examiner is available, the claims file should be forwarded to another appropriate examiner for review.  The examiner should provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's PTSD, as well as any fluctuations in the severity of this disorder since April 2004, the date of receipt of his claim for service connection.  The determination of industrial impairment (employability) should address at what point in time the Veteran's symptoms became so severe so as to render him unable to secure or to follow a substantially gainful occupation and should reflect consideration of the Veteran's education, training, and work experience, but should not consider his age or his nonservice-connected disabilities.  

The examiner should clearly outline the rationale for any opinion expressed

4.  After completion of the above, and any additional development deemed necessary, the AMC/RO should review the expanded claims file and readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


